Title: Boux to the American Commissioners, 7 April 1777
From: Boux, ——
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Le 7. avril 1777.
Je vous est rendu conte Messieurs Du premier marché aresté pour la construction D’un Vaisseau, et c’et avec un plus grand plaisir que je vous ennonce la parole donnee pour un segond, qui ne coutera que 200 milles florins, c’est a Dire plus de 35 milles franc de france de moins que le 1er.

J’espere que cette semaine les deux contrats seront passé pour l’execution de ces deux Bastiments; ce segond marché Double mon travail, que je vouderois pour Beaucoup estre finy car jean est [j’en ai] pardesus les ôreilles, de plus d’une semaine je n’aurois encore finy; alors j’irois a Lahaie y voir notre Embassadeur, pour le disposé a lever les petites Diffigultes au cas qu’il en surviennent, sen [sans] cependant le metre Dans mon secret. Cela finy je croy n’avoir rien de mieux a faire que de Vous rejouaindre ma presence n’etant plus utille ysi, elle Vous causeroit des Dépenses sans fruit et nuiroit d’aillieur au secret necessaire De la reusite que nous désiron.
Par des Informations que j’ay prise vous ne pouvé rien entreprendre Dans le nord, mais si le Besouin est ausy pressent que je le croy vous pourriée vous procurer quelques Bastiments a Livourne, a Genne, ou dans les autres républiques de la mediterranee, quelques constructions y seroient infiniment facilles. Des negosients de marseilles pourroient vous donner sur cela les Instructions nécessaires. Il seroit Desirable que vous puissiée vous procurer la connoissence de Mr. Guis negotient a marseille, personne ne feroit mieux que luy ce que Vous pourriée désirer. La construction de deux Vaisseaux en france est la chosses la plus aizee. Le port de Lorient vous ôffre De plus grandes facillites que tout autres. En ce qu’il y à un negotient qui fait ce genre de commerce, on ne sera point etonné de la grandeur de ces Bastiments puisqu’il en vient de faire d’eux a deux batries. Mr. De Chaumon par ces connoissences a Lorian, peut faire reusir cette affaire. Il faut seulement qu’il paroissent etre fait pour son conte ou celuy de tout autre personne sans que le ministaire soit prévenu que c’es pour vous car dans ce cas tout seroit manqué. Si les chosses prenoient cette tournure nous pourrion avoir 4 Vaisseau en etat de partir de Lorian Du 1. au 15 Jenvier prochain. Je jure que cette marechaussee feroit une rude police, sur toutes vos côtes, ne perdé pas un moment à entamer cette affaire; c’es une des plus importantes que vous puissiée faire; si a cela ce jouint l’execution en amerique Des plans que je vous est adressé, je ne doute pas que l’annee prochaine vous ne soyee maitre de toutes vos mers. C’es de la que depent l’independance de l’amerique. Vous connoissé la seincerité des sentiments tres disteingue avec lesques je suis Messieurs Votre Tres humble et tres obeisant serviteur
Boux
 
Notation: Boux, 7 avril 77
